Fourth Court of Appeals
                                            San Antonio, Texas
                                                   January 5, 2015

                                               No. 04-14-00602-CR



                                                  Kenneth MUNA,
                                                     Appellant

                                                         v.
                                           The State of TexasAppellee/s
                                            THE STATE OF TEXAS,
                                                     Appellee

                       From the 83rd Judicial District Court, Val Verde County, Texas
                                         Trial Court No. 12715CR
                                      Robert Cadena, Judge Presiding

                                                      ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to February 2, 2015.

                                                                PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Fred Hernandez                                  Jack R. Stern
                 Val Verde County Assistant District Attorney    525 South Main, Suite 309
                 P.O. Box 1405                                   Del Rio, TX 78840
                 Del Rio, TX 78841